Case: 11-20240     Document: 00511623004         Page: 1     Date Filed: 10/05/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          October 5, 2011

                                     No. 11-20240                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



ROBERT RINE,

                                                  Plaintiff-Appellant
v.

MICHAEL J. ASTRUE, COMMISSIONER OF SOCIAL SECURITY,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CV-3768


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        The Commissioner of Social Security (“Commissioner”) denied Robert
Rine’s application for disability insurance benefits. Rine now appeals the
district court’s judgment affirming this decision. We also AFFIRM.
        Rine filed his application for benefits in 2007, alleging disability as of
November 1, 2006 based on muscular deterioration and nerve problems arising
out of a 2005 surgery to his back. The Administrative Law Judge (“ALJ”)


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20240    Document: 00511623004      Page: 2   Date Filed: 10/05/2011



                                  No. 11-20240

conducted a hearing and determined that Rine did not suffer a disability as that
term is defined under the Social Security Act, thus defeating Rine’s claim for
benefits. The Appeals Council denied review of the ALJ’s decision, rendering it
the final decision of the Commissioner. See Higginbotham v. Barnhart, 405 F.3d
332, 336–37 (5th Cir. 2005).
      Rine sought review of the Commissioner’s decision in federal district court
under 42 U.S.C. § 405(g). The district court affirmed the Commissioner’s
decision. Rine now appeals.
      Our review of the Commissioner’s decision under 42 U.S.C. § 405(g) is
limited to two areas of inquiry: (1) whether there is substantial evidence to
support the Commissioner’s decision, and (2) whether the Commissioner adhered
to the proper legal standards when evaluating the evidence. Greenspan v.
Shalala, 38 F.3d 232, 236 (5th Cir. 1994). We will reach a finding of substantial
evidence if the evidence examined by the Commissioner “is ‘such relevant
evidence as a reasonable mind might accept as adequate to support a
conclusion.’” Id. (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).
      Rine specifically claims that the ALJ improperly deemed him not credible
at the benefits hearing and overemphasized his alcohol use in denying benefits.
This argument lacks merit. Rine oversimplifies the ALJ's treatment of his
testimony. The record reflects that the ALJ considered Rine's statements as to
his condition and determined that Rine reported his symptoms as more intense,
persistent, and limiting than was reflected by other evidence in the record. The
ALJ only questioned Rine’s testimony to the extent that it contradicted evidence
that Rine could perform light work. A review of the ALJ's decision further shows
that Rine's alcohol use was one of several factors that led the ALJ to deny
benefits. It is not our role to “reweigh the evidence in the record, try the issues
de novo, or substitute [our] judgment for the Commissioner's.” Carey v. Apfel,
230 F.3d 131. 165 (5th Cir. 2000). We cannot say that the substantial evidence

                                        2
   Case: 11-20240    Document: 00511623004       Page: 3   Date Filed: 10/05/2011



                                   No. 11-20240

does not support the ALJ's finding of non-disability based on the argument Rine
raises here.
      Rine also challenges the ALJ's finding that Rine retained the residual
functional capacity for the full range of light work during the relevant time
period. Rine specifically contests the ALJ's reliance on the testimony of a
non-treating physician; Rine asserts that this testimony did not comport with
other evidence in the record, such as letters from Rine’s employers, coworkers,
friends, and family members and the assessments of his treating physicians.
This argument also lacks merit. The substantial evidence in the form of medical
records, along with the non-treating physician’s testimony, supports the ALJ's
residual functional capacity assessment of light work.
      Rine asserts lastly that the ALJ misapplied Social Security regulations to
determine that Rine could perform other work existing in significant numbers
in the national economy. This argument also fails. Even though it is unclear
whether this argument is properly raised under the substantial evidence
standard, we nevertheless find that the ALJ's assessment of Rine's employment
prospects involved a straightforward application of the regulations in light of
Rine's residual functional capacity of light work based on his physical
limitations. See 20 C.F.R. § 404.1569a(b) (“When your impairment(s) and
related symptoms only impose exertional limitations and your specific vocational
profile is listed in a rule contained in appendix 2 of this subpart, we will directly
apply that rule to decide whether you are disabled”).
      For these reasons, the judgment of the district court affirming the
Commissioner’s decision is AFFIRMED.




                                         3